DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 9/2/2021 have been entered.
Claims 1, 7-8, 11, 14, 16, 18-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-8, 11, 14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selwood et al. (WO2016/091987) in view of Lazarus Muponda, Thesis 2014.
Selwood teaches a method of using the extracted/prepared loline alkaloids products to treat internal parasitic infestations or controlling pest infestations in human and non-human animals including sheep and cows (see [0095]-[0101], [0010]-[0025] & [0031]-[0097], [00138], [00170], [00219]). Selwood teaches the method of controlling internal pest wherein the pest is nematode infestation (see [0100], [0114]).Selwood teaches the effective amount of loline alkaloid (see [00137], [00220], Examples 1-6 and specifically Example 1, 2, 6 and Table 1, 2, 5 respectively). Selwood teaches the herein claimed loline alkaloids compounds (see claim 11). Selwood teaches one of the nematodes being effectively treated as Trichostrongylus spp. (see [00286]).

Lazarus Muponda teaches a study investigated the in vitro anthelmintic properties of extracts from seeds containing the endophytes AR1, AR37, wild type in perennial rye grass (RG), and the loline producing endophytes namely Meadow Fescue (MF and U2) and Tall Fescue (TF and AR542) with Nil endophytes rye grass (Nil RG) and Nil endophytes tall fescue (Nil TF) used as controls. The in vitro efficacy of the extracts was determined on the gastro-intestinal parasite species Teladorsagia circumcincta and Trichostrongylus colubriformis. For loline producing endophytes, the LD50 for T. colubriformis egg hatching for AR542 and Nil TF were not different from each other (P>0.05) but significantly differed from meadow fescue (P<0.05). Within the rye grass varieties, the LD50 for T. circumcincta egg hatching for AR1 and wild-type endophyte were not different from each other (P>0.05) but differed significantly from AR37 and Nil RG (P<0.05). (see page 42-46, Experiment 1). For T. circumcincta larvae incubated in loline producing endophytes, there was no observable difference in the immobility of larvae incubated in either AR542, nil Tall fescue or meadow fescue (P>0.05). For rye grass varieties, LD50 for larval immobility was significantly greater in nil RG and wild-type RG than either AR1 or AR37. For T. colubriformis larvae incubated in loline producing endophytes, there was no observable difference in the immobility of larvae incubated in either AR542 or nil Tall fescue but differed from meadow fescue (P>0.05). For rye grass varieties, LD50 for larval immobility was significantly greater in Nil RG compared with AR1, AR37 and wild-type endophyte and AR1 and AR37 were significantly greater than wild-type endophyte. (page 47-51). Redilution significantly reduced the percentage of immobile T. circumcincta L3 from 59% at 15hrs to 24% (P<0.001) and significantly reduced the percentage of immobile T. colubriformis L3 from 63% at 15hrs to 39% (PcO.OOl) indicating that effects were reversible. (page 52-53). In conclusion, the 
It would have been obvious to one of ordinary skill in the art to employ the herein claimed loline alkaloids in a method of controlling the herein claimed nematode species in sheep.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
One of ordinary skill in the art would have been motivated to employ the herein claimed loline alkaloids in a method of controlling the herein claimed nematode species in sheep.  Since the herein claimed loline alkaloids is well-known to be useful in controlling parasitic infestation, such as nematodes, in non-human animals such as sheep. It is also well-known that the specific herein claimed species of nematodes can be controlled by loline alkaloid. Therefore, employing the herein claimed loline alkaloid in the method of controlling nematode infestation in sheep would be reasonably expected to be effective. Furthermore, using the endophytes-infested plants for producing the herein claimed loline alkaloid would be reasonably expected to be effective since those endophyte infested grass and seeds are known to produce the herein claimed loline alkaloids.
Response to Arguments
Applicant's arguments and affidavits filed 9/2/2021 averring the use of loline alkaloid being not safe due to its toxicity have been fully considered but they are not persuasive. The examiner notes that when discussing toxicity, the amount of the actives administered is important. For example, Lazarus Muponda discusses about LD50 and its effects on the parasites. In the instant case, the claims does not recite any effective amount; while the cited prior art, Selwood teaches the effective amount of loline alkaloids in [00137]. The examiner notes that the cited prior art teaches the exact compounds recited, the parasites being combated, the effective amount, and the non-
Applicant’s arguments with regard to the experiment in which Matrix SE as negative control. The experimental data presented in the arguments merely confirm the well-known effectiveness of loline alkaloids in controlling the parasites. The cited prior art teaches the exact compounds recited, the parasites being combated, the effective amount, and the non-human species being treated. Possessing the teachings of the cited prior art, one of ordinary skill in the art would employing the herein claimed loline alkaloid in a method of controlling the herein claimed parasites infestation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627